Name: Regulation (EEC) No 675/72 of the Commission of 29 March 1972 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  agricultural policy;  agricultural activity
 Date Published: nan

 272 Official Journal of the European Communities 1.4.72 Official Journal of the European Communities No L 79/83 REGULATION (EEC) No 675/72 OF THE COMMISSION of 29 March 1972 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed experience and in view of the other denaturing methods provided for, denaturing by means of these colouring matters is no longer necessary ; Whereas Article 11 of Regulation (EEC) No 1105/68 no longer serves any useful purpose and can also be repealed; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Article 10 (3 ) thereof; Whereas in accordance with Article 2 ( 1 ) (a) of Council Regulation (EEC) No 986/683 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed, as last amended by Regulation "(EEC) No 673/71,4 a maximum price may be fixed when skimmed milk, benefiting from aid is sold to farms where it is used as feed; whereas Article 3 of Commission Regulation (EEC) No 1105/685 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed, as last amended by Regulation (EEC) No 1487/69,6 fixed that maximum price at 1-60 units of account per 100 kilogrammes of feed milk; whereas the amounts of aid fixed for skimmed milk and skimmed powder for use as feed for the 1972/73 marketing year make it possible to revoke the maximum price together with the relevant provisions of Regulation (EEC) No 1105/68 ; Whereas Article 2 (4) of Regulation (EEC) No 1105/68 provides for the use of certain colouring matters for denaturing ; whereas, in the light of The following provisions of Regulation (EEC) No 1105/68 are hereby repealed : 1 . Article 2 (4), 2. Article. 3, 3 . Article 5 (2) (g), 4. Article 11 . Article 2 This Regulation shall enter into force on 1 April 1972. 1 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 148, -3.7.1971 , p. 3 . 3 OJ No L 169, 18.7.1968, p. 4 . 4 OJ No L 77, 1.4.1971, p. 9. 5 OJ No L 184, 29.7.1968, p . 24. 6 OJ No L 186, 30.7.1969, p . 11 . Official Journal of the European Communities 273 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1972. For the Commission The President S. L. MANSHOLT